Citation Nr: 0603693	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  02-08 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to service connection for seizures.

3.  Entitlement to service connection for a chronic low back 
disorder. 

4.  Entitlement to service connection for ulcerative colitis.


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel
INTRODUCTION

The veteran had active military service from September 1968 
to May 1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2001 rating decision, and was remanded in 
September 2003.

The Board notes that in a letter in support of his claim, 
dated in June 2002, the veteran indicated that his diabetes 
is related to Agent Orange exposure during service.  Because 
the requisite steps have not been performed in order to 
convey jurisdiction on the Board to adjudicate this matter, 
this issue is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The preponderance of evidence fails to show that the 
veteran's heart condition is related to his time in service.

2.  The preponderance of evidence fails to show that the 
veteran's seizure disorder is related to his time in service.

3.  The preponderance of evidence fails to show that the 
veteran's back disability is related to his time in service.

4.  The preponderance of evidence fails to show that the 
veteran's ulcerative colitis is related to his time in 
service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a heart condition 
are not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2005).

2.  The criteria for service connection for a seizure 
disorder are not met.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).

3.  The criteria for service connection for a lower back 
condition are not met.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).

4.  The criteria for service connection for ulcerative 
colitis are not met.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

Heart Condition

The veteran has asserted that the tachycardia which he had in 
the early 1970s was a precursor to his current heart 
condition, paroxysmal atrial fibrillation.  

Service medical records fail to show any heart treatment 
while in service.  On the veteran's separation physical in 
March 1970, his heart was found to be normal, and, on his 
personal medical history survey, the veteran answered no when 
asked if he had then, or had ever had, shortness of breath, 
pain or pressure in his chest, palpitation or pounding heart, 
or high or low blood pressure.  X-rays of the veteran's heart 
and lungs were found to be within normal limits in March 
1970.  Additionally, on a dental health survey in April 1970, 
the veteran indicated no when asked if a physician had ever 
told him he had either heart trouble or high blood pressure.

Treatment records from May 1971 show that the veteran 
presented for treatment complaining of trouble breathing, and 
was diagnosed with anxiety after an ECG was found to be 
within normal limits.  The veteran presented with shortness 
of breath and tachycardia in June 1971, and an impression of 
tachycardia secondary to anxiety was rendered.  

Recent VA treatment records show treatment for a heart 
condition.  In August 1990, a private doctor indicated that 
the veteran had had recurrent atrial fibrillation which had 
begun three and a half years earlier, and he diagnosed the 
veteran with paroxysmal atrial tachycardia and fibrillation 
with angina.  However, the doctor did not indicate that he 
veteran's heart condition was either related to or caused by 
his time in service.

In support of his contention, the veteran submitted a letter 
from his primary care physician at the VA who indicated that 
the veteran's report of palpitations in 1970 could be 
consistent with his current diagnosis of paroxysmal atrial 
fibrillation.  However, the Board notes that "could be" in 
the context of a medical opinion is too speculative to 
provide the requisite nexus.  See Obert v. Brown, 5 Vet. App. 
30, 33 (1993).  

The veteran was scheduled to undergo a VA examination to 
clarify his primary care physician's opinion, but he failed 
to show up for his appointment.  Nevertheless, the VA 
examiner reviewed the veteran's file in March 2005 and found 
that there was nothing in the medical records to show that 
the veteran had paroxysmal atrial fibrillation in May 1971 or 
prior.  The examiner did concede that he was unsure whether 
the medical records were complete, noting that evidence might 
exist that would alter his opinion, and the examiner also 
mentioned that paroxysmal atrial fibrillation in a young 
person with a normal heart might be minimally symptomatic 
such that it would not brought to medical attention.  
Regardless, the examiner essentially concluded that it was 
unlikely that the veteran's current cardiac condition had its 
onset in May 1971 or earlier.  

The Board notes that the veteran in this case submitted 
various articles related to tachycardia and paroxysmal atrial 
fibrillation.  With regard to medical treatise evidence, the 
United States Court of Appeals for Veterans Claims (the 
Court) has held that a medical article or treatise "can 
provide important support when combined with an opinion of a 
medical professional" if the medical article or treatise 
evidence discusses generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least "plausible causality" based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see 
also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. 
West, 11 Vet. App. 509 (1998).  Here, however, the veteran's 
treatise evidence was not accompanied by the opinion of any 
medical expert.  As such, the Board concludes that this 
information is insufficient to establish the required medical 
nexus opinion.

In December 1998, a private physician indicated that the 
veteran's anti-seizure medication aggravated the veteran's 
atrial arrhythmia.  However, as discussed below, the 
veteran's claim for service connection for a seizure disorder 
is denied, and, as such, whether the atrial arrhythmia is 
secondary to the seizure disorder is irrelevant for VA rating 
purposes.

Under the foregoing circumstances, the veteran's file lacks a 
medical opinion of record connecting his current heart 
condition to his time in service.  While the veteran has 
asserted his belief that his heart condition began in 
service, lay testimony is not competent to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  Accordingly, the veteran's 
claim is denied.

Epilepsy

The veteran contended (such as at his hearing before a 
decision review officer) that his epileptic seizures began 
when his jeep struck a land mine while on active duty.  The 
veteran also relied on the prescription of phenobarbital in 
the year following discharge from service as additional 
evidence of his seizure condition. 

Treatment records (such as a neurology consult in July 1998) 
clearly show that the veteran currently has a seizure 
disorder; and the veteran also submitted several medical 
opinions of record in an effort to support his claim. 

A private doctor who had treated the veteran from 1993 to 
1997 opined in December 1998 that the veteran had several 
medical problems, including seizures, as a direct result of a 
traumatic head injury which occurred during service.  The 
doctor wrote a second letter in March 1999, opining that most 
of the veteran's disabilities began in 1970 when he was 
involved in a jeep accident in service.
The veteran reported that he was hospitalized in Seoul Korea 
following the jeep accident; but, repeated efforts to locate 
any record of either the hospitalization or treatment have 
been unsuccessful.  Service medical and personnel records 
also fail to document any evidence of either seizures or a 
jeep accident, and the veteran's separation physical in 1970 
was void of any mention of either as well. 

As the record contains no contemporaneous evidence of the 
reported jeep accident, head trauma, or seizures, the 
submitted medical opinion clearly relies solely on the 
history provided by the veteran.  This medical opinion, 
therefore, is simply not persuasive, as it is based solely on 
the veteran's reported history of having sustained a jeep 
accident during service.  The fact that the veteran's 
physician accepted the veteran's statement as true, does not 
render the veteran's assertion true, and the Board is not 
required to accept medical opinions that are based solely on 
recitation of history, such as here.  Godfrey v. Brown, 8 
Vet. App. 113, 121 (1995).  

The veteran alleges that his service medical records are 
incomplete, as the records concerning treatment he reports to 
have received at a U.S. Army Hospital in Korea as a result of 
the jeep accident are missing.  The RO has on several 
occasions requested these records from the National Personnel 
Records Center, which indicated that a search of the 44th 
Surgical Hospital in Seoul Korea for treatment between May 
1969 and September 1969 were negative.  A second request was 
made to search the morning reports of the headquarters, any 
additional service medical records, personnel records, 
judicial actions, or other administrative actions involving 
the veteran and for any inpatient care which he received at a 
U.S. military hospital in Seoul Korea between November 1969 
and January 1970.  A review of the records supplied in 
response to this request failed to contain any mention of 
either seizures or of a jeep accident.  Additionally, a 
psychiatric evaluation conducted in March 1970 indicated that 
the veteran had no physical or mental defect warranting 
medical separation, (although the veteran was advised to seek 
psychiatric counseling).

The first evidence of a seizure disorder did not appear until 
January 1982, when the veteran was diagnosed with possible 
psychomotor epileptic seizures of uncertain etiology.  A VA 
examiner, at a neurology examination in March 1999, noted 
that the veteran had been prescribed phenobarbital in the 
early 1970s and diagnosed the veteran with complex partial 
seizures suggestive of temporal lobe epilepsy.  However, he 
concluded that based on this passage of time between 
discharge from service and the first diagnosis of a seizure 
disorder there was not enough evidence to state that the 
veteran's seizure disorder was service related.  He explained 
that in the 1970s, the records indicate that the veteran was 
mostly treated for psychiatric disabilities, and that it 
wasn't until the beginning of the 1980s that the veteran had 
other symptomatology developing such as muscle twitching and 
biting, which the examiner hypothesized was the onset of the 
veteran's current seizure disorder.

In May 2002, the veteran's primary care provider opined that 
she was treating the veteran for a seizure disorder and 
opined that it was possible that the veteran's episodes of 
confusion and "bizarre behavior" could have been secondary 
to temporal lobe epilepsy.  However, as previously indicated, 
"could be" in the context of a medical opinion is too 
speculative to provide the requisite nexus.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).  

Furthermore, while the veteran contends that his seizure 
disorder began in service as a result of either a jeep 
accident, lay testimony is not competent to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  

The veteran's service medical records are silent for any 
seizures or treatment of seizures, and the veteran indicated 
no when asked if he had then, or had ever had, epilepsy or 
fits on his personal medical history survey in March 1970.  
Additionally, the veteran was not diagnosed with any seizures 
until 1982, more than a decade after his discharge from 
service, and there was no evidence that the veteran was 
injured in a jeep accident while in service.  Given the 
passage of time between his discharge from service and his 
treatment for seizures, combined with the lack of a probative 
medical opinion of record connecting his seizure disorder 
with his time in service, the Board concludes that the 
greater weight of the evidence is against this claim.  As 
such, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991). 

Back Condition

The veteran asserted that he initially injured his back when 
a jeep he was riding in flipped over in service after 
striking a land mine.

Service medical records fail to show any treatment for a back 
condition while in service, and, on his separation physical 
in March 1970, the veteran's spine and other musculoskeletal 
were noted to be normal.  Additionally, the veteran marked 
"no" when asked if he had then, or had ever had, back 
trouble of any kind on his personal medical history survey in 
March 1970, and indicated that he had never had any illness 
or injury other than those already noted on the survey.

On a VA examination in August 1973, the veteran's 
musculoskeletal system was found to be normal, and treatment 
records fail to show any back injury for many years following 
service.

At a VA examination in March 1999, radiographic findings 
showed degenerative changes in the veteran's lumbosacral 
spine with mild range of motion deficits and mild pain.  
However, the examiner did not render an opinion as to the 
etiology of the back disability, although he did note the 
veteran's accounts of an in-service jeep accident.  In March 
1999, the veteran's private doctor opined that the veteran's 
back pain began as a result of the accident.  

As discussed above, the veteran's claims file lacks any 
evidence to corroborate the occurrence of the jeep accident; 
and without evidence showing the occurrence of the jeep 
accident, this opinion cannot provide sufficient probative 
value to support a finding of service connection.  As such, 
the Board finds while the veteran currently has a back 
disability, the preponderance of evidence is against a 
finding that his back disability is related to his time in 
service.  Therefore, his claim is denied.  


Ulcerative Colitis

In March 1999, the veteran's private physician, Dr. 
Delafield, indicated that shortly after the veteran's jeep 
accident he developed ulcerative colitis.  However, the 
doctor failed to provide any rationale for his conclusion, 
and it appears to have been made based purely on the 
veteran's reported history.  The Board notes that a bare 
conclusion, even one reached by a medical professional, is 
not probative without a factual predicate in the record.  
Miller v. Brown, 11 Vet. App. 345, 348 (1998).  While the 
Board may not ignore a medical opinion, it is certainly free 
to discount the relevance of a physician's statement.  See 
Sanden v. Derwinski, 2 Vet. App. 97 (1992).  The Board is not 
required to accept medical opinions that are based solely on 
recitation of history, such as these.  Godfrey v. Brown, 8 
Vet. App. 113, 121 (1995).

Service medical records fail to show any treatment for 
ulcerative colitis, and his separation physical in March 1970 
made no mention of ulcerative colitis.  Additionally, on his 
personal medical history survey in March 1970, the veteran 
indicated that he had never had any illness or injury other 
than those already noted on the survey.  Treatment records 
also fail to show any evidence of ulcerative colitis for many 
years following service.  

On a general VA examination in March 1999, the veteran was 
diagnosed with ulcerative colitis by history.  However, the 
examiner noted that there was no evidence to confirm the 
veteran's statements regarding his in-service injuries and a 
picture of symptom magnification emerged from the interview 
with the veteran and a review of his claims file.  The 
examiner did not opine as to the etiology of the ulcerative 
colitis.

As discussed above, the lack of corroborating evidence to 
confirm the jeep accident, combined with the lack of any 
medical treatment for ulcerative colitis for many years, 
undermines the probative value of Dr. Delafield's opinion as 
it appears to be based purely on speculation and the 
veteran's uncorroborated statements.  Accordingly, the Board 
finds that the veteran lacks a probative medical opinion of 
record linking his ulcerative colitis to service and, as 
such, his claim is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, notice was provided to the veteran in a 
letter dated in April 2004, which informed the veteran of all 
four elements required by the Pelegrini II Court as stated 
above. 

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran in April 2004 was not given prior to 
the first adjudication of the claim, it was given prior to a 
subsequent adjudication (in an August 2005 supplemental 
statement of the case).  In short, the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and ample time to respond to 
VA notices.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

Numerous VA treatment records have been obtained.  Private 
treatment records were obtained from St. Vincent's Hospital, 
and records were sought from St. Luke's-Roosevelt Hospital 
Center, but VA was informed that the records had been 
destroyed.  Service medical and personnel records were also 
obtained, and a request was made to the National Personnel 
Records Center (NPRC) in an effort to locate records from the 
veteran's treatment at an Army hospital in Korea, but no 
records were found.  The veteran was also scheduled for a VA 
examination of his paroxysmal atrial fibrillation, but he did 
not show up for his scheduled appointment; nevertheless, a VA 
examiner provided a medical opinion of record based on a 
review of the veteran's records (the report of which has been 
associated with the claims file).  

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, 
the veteran is not prejudiced by the Board's adjudication of 
his claims.


ORDER

Service connection for a heart disorder is denied.

Service connection for ulcerative colitis is denied.

Service connection for seizures is denied.

Service connection for a chronic low back disorder is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


